SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX FIRST HALF OF 2015 RESULTS Reviewed by independent auditors, stated in millions of Reais , prepared in accordance with International Financial Reporting Standards - IFRS issued by the International Accounting Standards Board – IASB (a free translation of the original in Portuguese). Rio de Janeiro – August 6, 2015 Net income was R$ 5,861 million in the 1H-2015, 43% lower than in the 1H-2014. Operating income was R$ 22,822 million in the 1H-2015, 39% higher than in the 1H-2014. Adjusted EBITDA was R$ 41,289 million in the 1H-2015, 35% higher than in the 1H-2014. R$ million Jan-Jun 2015 x 2014 (%) 2Q-2015 1Q-2015 2Q15 X 1Q15 (%) 2Q-2014 5,861 10,352 (43) Consolidated net income (loss) attributable to the shareholders of Petrobras 531 5,330 (90) 4,959 22,822 16,425 39 Net income (loss) before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes 9,487 13,335 (29) 8,848 41,289 30,595 35 Adjusted EBITDA 19,771 21,518 (8) 16,246 Net income was R$ 5,861 million in the 1H-2015, 43% lower than in the 1H-2014 due to higher net finance expenses and to the recognition of tax expenses with respect to the tax on financial operations ( Imposto sobre Operações Financeiras - IOF ), partially offset by a higher gross profit (26%), resulting from higher margins in sales of oil products in the domestic market and increased crude oil export volumes driven by a 9% increase in domestic crude oil production, despite the decrease in domestic demand for oil products. Key events in the 1H-2015: · Higher domestic crude oil and NGL production (9%, 183 thousand barrels/day); · Higher crude oil exports volumes (107%, 178 thousand barrels/day); · Lower domestic demand for oil products (7%, 168 thousand barrels/day); · Lower import and production taxes costs; · Reversal of an allowance for impairment of receivables from companies in the northern Brazil isolated electricity system in March 2015 (R$ 1,295 million); · Higher net finance expense, amounting to R$ 11,669 million, mainly due to foreign exchange variation losses and to higher interest expense, attributable to an increase in the Company’s debt and a decrease in the level of capitalized borrowing costs; and · Brazilian income taxes on income of companies incorporated abroad (R$ 1,097 million). Key events in the 2Q-2015: · Lower domestic crude oil and NGL production (2%, 38 thousand barrels/day); · Higher crude oil exports volumes (44%, 124 thousand barrels/day); · Domestic oil product production increased (7%, 134 thousand barrels/day) and feedstock processed was higher (6%, 109 thousand barrels/day), maintaining an 86% share of domestic oil used for feedstock processing; · The Company received R$ 259 million related to insurance proceeds with respect to an incident in Chinook field (U.S.) in 2011; · The Company received R$ 157 million related to amounts recovered by the Brazilian Public Prosecutor’s Office in the context of the “Lava Jato” (Car Wash) Investigation; · The Company recognized tax expenses of R$ 3,931 million (including interest paid and after taxes) with respect to the tax on financial operations ( Imposto sobre Operações Financeiras - IOF ); and · Impairment losses of R$ 1,283 million were recognized with respect to Gas & Power, Refining, Transportation and Marketing and Exploration and Production assets, attributable to projects removed from the 2015-19 Business and Management Plan investment portfolio. 1 FINANCIAL AND OPERATING HIGHLIGHTS Main Items and Consolidated Economic Indicators R$ million Jan-Jun 2015 x 2014 (%) Results, market capitalization and investments 2Q-2015 1Q-2015 2Q15 X 1Q15 (%) 2Q-2014 154,296 163,843 (6) Sales revenues 79,943 74,353 8 82,298 47,972 37,981 26 Gross profit 25,562 22,410 14 18,818 22,822 16,425 39 Net income (loss) before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes 9,487 13,335 (29) 8,848 (11,669) (1,114) (947) Net finance income (expense) (6,048) (5,621) (8) (940) 5,861 10,352 (43) Consolidated net income (loss) attributable to the shareholders of Petrobras 531 5,330 (90) 4,959 0.45 0.79 (43) Basic and diluted earnings (losses) per share 1 0.04 0.41 (90) 0.38 175,620 217,725 (19) Market capitalization (Parent Company) 175,620 125,807 40 217,725 41,289 30,595 35 Adjusted EBITDA 2 19,771 21,518 (8) 16,246 31 23 8 Gross margin (%) 32 30 2 23 15 10 5 Operating margin (%) 3 12 18 (6) 11 4 6 (2) Net margin (%) 1 7 (6) 6 36,174 41,499 (13) Capital expenditures and investments 18,331 17,843 3 20,915 R$ million Jan-Jun 2015 x 2014 (%) Net income (loss) before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes 2Q-2015 1Q-2015 2Q15 X 1Q15 (%) 2Q-2014 17,320 (13,336) 230 . Refining, Transportation and Marketing 7,974 9,346 (15) (5,916) 13,481 32,712 (59) . Exploration & Production 8,594 4,887 76 16,466 1,686 1,435 17 . Gas & Power 100 1,586 (94) 804 1,161 1,494 (22) . Distribution 308 853 (64) 737 1,123 1,106 2 . International 719 404 78 652 (111) (138) 20 . Biofuel (66) (45) (47) (72) (10,183) (6,075) (68) . Corporate (6,487) (3,696) (76) (2,696) Jan-Jun 2015 x 2014 (%) Financial and economic indicators 2Q-2015 1Q-2015 2Q15 X 1Q15 (%) 2Q-2014 222.68 226.39 (2) Domestic basic oil products price (R$/bbl) 224.09 221.25 1 225.36 172.11 250.54 (31) Brent crude (R$/bbl) 190.09 154.89 23 244.47 57.95 108.93 (47) Brent crude (US$/bbl) 61.92 53.97 15 109.63 Domestic Sales Price 47.78 98.53 (52) . Crude oil (U.S. dollars/bbl) 4 52.14 43.40 20 99.02 40.05 48.49 (17) . Natural gas (U.S. dollars/bbl) 39.29 40.76 (4) 49.58 2.97 2.30 29 Average commercial selling rate for U.S. dollar 3.07 2.87 7 2.23 3.10 2.20 41 Period-end commercial selling rate for U.S. dollar 3.10 3.21 (3) 2.20 16.8 (6.0) 23 Variation of the period-end commercial selling rate for U.S. dollar (%) (3.3) 20.8 (24) (2.7) 12.67 10.65 2 Selic interest rate - average (%) 13.14 12.19 1 10.89 1 Basic and diluted earnings (losses) per share calculated based on the weighted average number of shares. 2 EBITDA + share of earnings in equity-accounted investments and impairment. 3 Operating margin calculated based on net income (loss) before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes. 4 Average between the prices of exports and the internal transfer prices from Exploration & Production to Refining, Transportation and Marketing. 2 FINANCIAL AND OPERATING HIGHLIGHTS RESULTS OF OPERATIONS 1H-2015 compared to the 1H-2014: Gross Profit Gross profit increased by 26% (R$ 9,991 million) in the 1H-2015 compared to the 1H-2014, mainly due to: Ø Sales revenues of R$ 154,296 million, 6% lower, when compared to the 1H-2014, resulting from: · Lower crude oil and oil product export prices and a decrease in the domestic price of oil products that are adjusted to reflect international prices, resulting from a decrease in international crude oil and oil product prices (Brent decreased by 47%), partially offset by the depreciation of the Real against the U.S. dollar (29%) and by higher diesel and gasoline prices, following a price increase in November 2014; and · Decreased domestic oil product demand (7%), mainly diesel (6%), gasoline (9%) and naphtha (14%), reflecting lower economic activity in Brazil. Those effects were partially offset by a higher crude oil export volume (107%) due to an increase in domestic crude oil production and lower feedstock processed by our domestic refineries. Ø Cost of sales of R$ 106,324 million in the 1H-2015, 16% lower when compared to the 1H-2014, due to: · Lower crude oil and oil product import costs, as well as lower production taxes attributable to a decrease in Brent prices, partially offset by the depreciation of the Real against the U.S. dollar and by higher crude oil production costs; and · Decreased domestic oil product sales volumes, lower share of crude oil imports on feedstock processing and a lower share of oil product imports in the sales mix. Net income before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes Net income before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes reached R$ 22,822 million in the 1H-2015, and was higher in 39% (R$ 6,397 million) compared to the 1H-2014, resulted from: · Higher gross profit (R$ 9.991 million); · The impact, in the 1H-2014, of the Company’s Voluntary Separation Incentive Plan - PIDV (R$ 2,376 million); · Reversal of an allowance for impairment of trade receivables from companies in the isolated electricity system in March 2015 (R$ 1,295 million); · Lower expenses with write-offs of dry and/or subcommercial wells (R$ 889 million); and · Receipt by the Company of R$ 157 million related to amounts recovered by the Brazilian Public Prosecutor’s Office in the context of the “Lava Jato” (Car Wash) Investigation. Those effects were partially offset by: · R$ 3,072 million tax expenses, with respect to the tax on financial operations ( Imposto sobre Operações Financeiras - IOF ) applicable to intercompany loans made by Petrobras to foreign subsidiaries, as set out ino note 20.1 to the Company’s interim financial statements for the 2Q-2015; · Impairment losses of R$ 1,286 million were recognized with respect to Gas & Power, Refining, Transportation and Marketing and Exploration and Production assets, attributable to projects removed from the 2015-19 Business and Management Plan investment portfolio; · Higher pension and medical benefits expenses (retirees) attributable to the Company’s interim valuation review of its pension and medical benefits carried out in 2014 (R$ 791 million); and · Lower gains on disposal of assets, net of write-offs of assets (R$ 549 million). Net finance expense Net finance expense of R$ 11,669 million, R$ 10,555 million higher when compared to the 1H-2014, resulting from: · Foreign exchange variation losses of R$ 6,292 million, due to the impact of a 16.8% depreciation of the Real against the U.S. dollar on the Company’s net debt (compared to a 6.0% appreciation in the 1H-2014), partially offset by our cash flow hedge, as set out in Appendix 5; and · Higher interest expenses due to: i) increase in the Company’s debt (R$ 2,316 million); ii) a decrease in the level of capitalized borrowing costs, attributable to a lower balance of assets under construction (R$ 1,602 million), reflecting the relevant projects concluded during 2014 and the write-offs and impairment losses recognized in December 2014; and iii) recognition of interest expenses with respect to the tax on financial operations ( Imposto sobre Operações Financeiras - IOF ) applicable to intercompany loans made by Petrobras to foreign subsidiaries (R$ 1,301 million). Those effects were partially offset by a foreign exchange variation gain of R$ 1,553 million due to the impact of an 8.2% appreciation of the U.S. dollar against the Euro on the Company’s debt in Euro (compared to a 0.6% appreciation in the 1H-2014). Net income attributable to the shareholders of Petrobras Net income attributable to the shareholders of Petrobras was R$ 5,861 million in the 1H-2015, 43% lower (R$ 4.491 million) when compared to the 1H-2014, due to higher net finance expense, tax expenses with respect to the tax on financial operations ( Imposto sobre Operações Financeiras - IOF ) and an increase in income taxes due to the impact of Brazilian income taxes on income of companies incorporated abroad of R$ 1.097 million (as set out in note 20.3.1 to the Company’s interim financial statements for the 2Q-2015). These effects were partially offset by an increase in gross profit. 3 FINANCIAL AND OPERATING HIGHLIGHTS RESULTS OF OPERATIONS 2Q-2015 compared to the 1Q-2015: Gross Profit Gross profit increased by 14% (R$ 3,152 million) in the 2Q-2015 when compared to the 1Q-2015, mainly due to : Ø Sales revenues were R$ 79,943 million in the 2Q-2015, 8% higher than in the 1Q-2015, resulting from: · An increase in domestic oil product demand (1%), mainly diesel (2%) and naphtha (35%); · Higher crude oil export volumes (44%) attributable to a decrease in inventory levels (which had increase in the 1Q-2015) and to higher fuel oil exports, driven by a decrease in thermoelectric demand; and · Higher average crude oil and oil product export prices and higher naphtha and jet fuel sales prices attributable to an increase in international crude oil and oil product prices (Brent price increased by 15%) and to the depreciation of the Real against the U.S. dollar (7%). Ø Costs of sales were R$ 54,381 million in the 2Q-2015, 5% higher when compared to the 1Q-2015, due to: · Higher crude oil production costs and production taxes attributable to the depreciation of the Real against the U.S. dollar; and · Higher sales volumes in the domestic market. Net income before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes Net income before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes was R$ 9,487 million in the 2Q-2015, 29% lower (R$ 3.848 million) when compared to the 1Q-2015, resulting from: · A R$ 2.162 million increase on selling expenses attributable to: i) a reversal of an allowance for impairment of trade receivables from companies in the isolated electricity system (R$ 1,295 million) recognized in the 1Q-2015, which was not recurrent in the 2Q-2015; and ii) higher freight expenses; · R$ 3,072 million tax expenses, with respect to the tax on financial operations ( Imposto sobre Operações Financeiras - IOF ) applicable to intercompany loans made by Petrobras to foreign subsidiaries; · Impairment losses of R$ 1,283 million were recognized with respect to Gas & Power, Refining, Transportation and Marketing and Exploration and Production assets, attributable to projects removed from the 2015-19 Business and Management Plan investment portfolio; and · Higher write-offs of dry and/or subcommercial wells (R$ 511 million). These effects were partially offset by: · Higher gross profit (R$ 3,152 million); · Receipt by the Company of R$ 259 million related to insurance proceeds with respect to an incident in Chinook field (U.S.) in 2011; and · Receipt by the Company of R$ 157 million related to amounts recovered by the Brazilian Public Prosecutor’s Office in the context of the “Lava Jato” (Car Wash) Investigation. Net finance expense Net finance expense was R$ 6,048 million in the 2Q-2015, R$ 427 million higher than in the 1Q-2015, due to: · A 3.8% depreciation of the U.S. dollar against the Euro (compared to a 11.6% appreciation in the 1Q-2015), resulting in a R$ 2.977 million impact; · Recognition of interest expenses with respect to the tax on financial operations ( Imposto sobre Operações Financeiras - IOF) applicable to intercompany loans made by Petrobras to foreign subsidiaries (R$ 1,302 million); · Higher interest expenses attributable to additional funding obtained (R$ 596 million); and · An increase in the amounts recycled from Shareholders’ Equity to the income statement with respect to foreign exchange variation losses initially recognized in the Shareholders’ equity (cash flow hedge accounting), reflecting the occurrence of the hedged transactions (exports hedged by debt denominated in U.S. dollars). Those losses were driven by a depreciation of the Real between the date the cash flow hedge relationship was designated and the date the export transactions were made, as set out in Appendix 5. Those effects were partially offset by a R$ 4,002 million decrease in foreign exchange variation losses due to the impact of a 3.3% appreciation of the Real against the U.S. dollar in the Company’s net liability denominated in U.S. dollar in the 2Q-2015 (compared to a 20.8% depreciation in the 1Q-2015). Net income attributable to the shareholders of Petrobras Net income attributable to the shareholders of Petrobras was R$ 531 million in the 2Q-2015, 90% lower when compared to the 1Q-2015 (R$ 4,799 million), resulting from higher operating expenses, partially offset by an increase in gross profit. 4 FINANCIAL AND OPERATING HIGHLIGHTS NET INCOME BY BUSINESS SEGMENT Petrobras is an integrated energy company and most of the crude oil and natural gas production from the Exploration & Production segment is transferred to other business segments of the Company. Our results by business segment include transactions carried out with third parties, transactions between companies of Petrobras’s Group and transfers between Petrobras’s business segments that are calculated using internal transfer prices defined through methodologies based on market parameters. EXPLORATION & PRODUCTION Jan-Jun 2015 x 2014 (%) Net Income 2Q-2015 1Q-2015 2Q15 X 1Q15 (%) 2Q-2014 8,675 21,447 (60) 5,527 3,148 76 10,793 (1H-2015 x 1H-2014 ): The decrease in net income is attributable to lower crude oil sales/transfer prices driven by a 47% decrease in international crude oil prices, partially offset by an increase in crude oil production, by the impact of the depreciation of the Real against the U.S. dollar (29%) in sales revenues, by a decrease in production taxes, lower write-offs of dry and/or subcommercial wells and by the negative impact of the Company’s Voluntary Separation Incentive Plan (PIDV) in 2014 (which was not recurrent in 1H-2015). The spread between the average domestic oil price (sale/transfer) and the average Brent price decreased from US$10.40/bbl in Jan-Jun/2014 to U.S.$ 10.17/bbl in Jan-Jun/2015. (2Q-2015 x 1Q-2015): Net income was higher, mainly due to an increase in crude oil sales/transfer prices, attributable to higher international crude oil prices (15%) and to a depreciation of the Real against the U.S. dollar (7%), partially offset by an increase in write-offs of dry and/or subcommercial wells and by impairment losses attributable to projects that were removed from the 2015-19 Business and Management Plan investment portfolio (R$ 239 million). The spread between the average domestic oil price (sale/transfer) and the average Brent price decreased from US$10.57/bbl in the 1Q-2015 to U.S.$ 9.78/bbl in the 2Q-2015. Jan-Jun 2015 x 2014 (%) Exploration & Production - Brazil (Mbbl/d) (*) 2Q-2015 1Q-2015 2Q15 X 1Q15 (%) 2Q-2014 2,130 1,947 9 Crude oil and NGLs 5 2,111 2,149 (2) 1,972 465 406 15 Natural gas 6 463 467 (1) 411 10 Total (2) (1H-2015 x 1H-2014): Crude oil and NGL production increased by 9% in the 1H-2015 compared to the 1H-2014 due to the production start-up of FPSOs Cidade de Mangaratiba (Iracema Sul area), Cidade de Ilhabela (Sapinhoá) and P-61 (Papa-Terra), along with the ramp-up of P-55 and P-62 (both in Roncador field), P-58 (Parque das Baleias), and of FPSOs Cidade de Paraty (Lula NE) and Cidade de São Paulo (Sapinhoá). This increase was partially offset by a natural decline of post-salt layer producing fields. The 15% increase in natural gas production is attributable to the production start-up of FPSOs Cidade de Mangaratiba (Iracema Sul area), Cidade de Ilhabela (Sapinhoá) and P-61 (Papa-Terra) and to the higher productivity of P-55, P-62 (both in Roncador), P-58 (Parque das Baleias) and Mexilhão platforms, as well as FPSOs Cidade de Paraty (Lula NE), Cidade de São Paulo (Sapinhoá), Cidade de Santos (Uruguá-Tambaú) and Cidade de Angra dos Reis (Lula). This increase was partially offset by the natural decline of post-salt layer fields. (2Q-2015 x 1Q-2015): Crude oil and NGL production decreased by 2% in the 2Q-2015 when compared to the 1Q-2015 due to a higher number of scheduled stoppages and to the conclusion of the Anticipated Production System in Tartaruga Verde in April 2015. Natural gas production remained relatively flat in the 2Q-2015 when compared to the 1Q-2015. * Not reviewed by independent auditor. 5 NGL – Natural Gas Liquids. 6 Does not include LNG. Includes gas reinjection. 5 FINANCIAL AND OPERATING HIGHLIGHTS Jan-Jun 2015 x 2014 (%) Lifting Cost 7 - Brazil (*) 2Q-2015 1Q-2015 2Q15 X 1Q15 (%) 2Q-2014 U.S.$/barrel: 12.99 14.36 (10) Excluding production taxes 12.71 13.27 (4) 14.57 21.00 32.79 (36) Including production taxes 21.96 20.05 10 32.60 R$/barrel: 38.31 32.71 17 Excluding production taxes 38.49 38.13 1 32.30 62.32 74.16 (16) Including production taxes 65.95 58.73 12 71.55 Lifting Cost - Excluding production taxes – U.S.$/barrel (1H-2015 x 1H-2014): Lifting cost excluding production taxes in U.S. dollars was 10% lower in Jan-Jun/2015 compared to Jan-Jun/2014, due to an increase in crude oil production and to the depreciation of the Real against the U.S.dollar. Excluding foreign exchange variation effects, lifting cost excluding production taxes increased by 6% due to higher well intervention expenses and higher engineering and subsea maintenance costs in the Campos and Espírito Santo Basins, along with the production start-up of the FPSO Cidade de Ilhabela (Sapinhoá), which has higher costs per unit produced during the start-up period. (2Q-2015 x 1Q-2015): Lifting cost excluding production taxes in U.S.$/barrel decreased by 4%. Excluding foreign exchange variation effects, it decreased by 1%, resulting from lower well intervention expenses in Campos and Espírito Santo Basins. Lifting Cost - Including production taxes – U.S.$/barrel (1H-2015 x 1H-2014): Lifting cost including production taxes in U.S. dollars was 36% lower in Jan-Jun/2015 compared to Jan-Jun/2014, mainly resulting from a decrease in production taxes due to lower average reference price for domestic crude oil in U.S. dollars (a 51% decrease), attributable to lower international crude oil prices. (2Q-2015 x 1Q-2015): The 10% increase in lifting cost including production taxes is mainly attributable to higher production taxes due to an increase in the average reference price for domestic crude oil in U.S. dollars (a 17% increase), attributable to higher international crude oil prices. Nota de rodapé: (*) Not reviewed by independent auditor. 7 Crude oil and natural gas lifting cost. FINANCIAL AND OPERATING HIGHLIGHTS REFINING, TRANSPORTATION AND MARKETING Jan-Jun 2015 x 2014 (%) Net Income 2Q-2015 1Q-2015 2Q15 X 1Q15 (%) 2Q-2014 11,803 (8,691) 236 5,622 6,181 (9) (3,883) (1H-2015 x 1H-2014): The net income in Jan-Jun/2015 compared to a loss in Jan-Jun/2014 is attributable to a decrease in crude oil acquisition/transfer costs resulting from lower international crude oil prices, to diesel (5%) and gasoline (3%) price increases in November 2014, to a lower share of crude oil imports on feedstock processing and to a lower share of oil product imports in our sales mix. (2Q-2015 x 1Q-2015): Net income in the 2Q-2015 was lower than 1Q-2015 due to an increase in crude oil acquisition/transfer costs, resulting from higher international crude oil prices in the 2Q-2015. In addition, the Company recognized impairment losses in the 2Q-2015 in RTM assets, attributable to projects removed from the 2015-2019 Business and Management Plan investment portfolio (R$ 364 million). Jan-Jun 2015 x 2014 (%) Imports and Exports of Crude Oil and Oil Products (Mbbl/d) (*) 2Q-2015 1Q-2015 2Q15 X 1Q15 (%) 2Q-2014 291 447 (35) Crude oil imports 305 277 10 534 330 415 (20) Oil product imports 315 345 (9) 407 (28) Imports of crude oil and oil products - 344 166 107 Crude oil exports 8 405 281 44 138 152 170 (11) Oil product exports 188 116 62 170 48 Exports of crude oil and oil products 49 76 Exports (imports) net of crude oil and oil products 88 1 3 (67) Other exports 1 − - 1 (1H-2015 x 1H-2014): Crude oil exports were higher and crude oil imports were lower due to an increase in crude oil production and a decrease in feedstock processed in the Company’s domestic refineries. Oil product imports decreased, resulting from lower domestic demand. Oil product exports decreased due to a decrease in fuel oil production. (2Q-2015 x 1Q-2015): Higher crude oil exports, attributable to a decrease in inventory levels (which had increase in the 1Q-2015), because of a lower feedstock processing). Higher fuel oil exports driven by lower domestic demand and higher fuel oil production. Diesel imports decreased due to an increase in diesel production, and gasoline imports were lower due to a decrease in domestic demand and an increase in gasoline production. Higher crude oil imports due to increased feedstock processing in the 2Q-2015. (*) Not reviewed by independent auditor. 8 It includes crude oil export volumes made both by our Refining, Transportation and Marketing segment and by our Exploration & Production segment. 7 FINANCIAL AND OPERATING HIGHLIGHTS Jan-Jun 2015 x 2014 (%) Refining Operations (Mbbl/d) (*) 2Q-2015 1Q-2015 2Q15 X 1Q15 (%) 2Q-2014 2,031 2,152 (6) Output of oil products 2,098 1,964 7 2,180 2,176 2,102 4 Reference feedstock 9 2,176 2,176 − 2,102 89 97 (8) Refining plants utilization factor (%) 10 92 86 6 98 1,936 2,041 (5) Feedstock processed (excluding NGL) - Brazil 11 1,993 1,879 6 2,064 1,977 2,080 (5) Feedstock processed - Brazil 12 2,031 1,922 6 2,101 86 82 4 Domestic crude oil as % of total feedstock processed 86 86 − 82 (1H-2015 x 1H-2014): Daily feedstock processed was 5% lower, due to a scheduled stoppage in the distillation unit of Landulpho Alves Refinery (RLAM), partially offset by the production start-up of RNEST in November 2014. (2Q-2015 x 1Q-2015): Daily feedstock processed was 6% higher, resulting from the restart of operations at RLAM, due to a scheduled stoppage in the 1Q-2015. Jan-Jun 2015 x 2014 (%) Refining Cost - Brazil (*) 2Q-2015 1Q-2015 2Q15 X 1Q15 (%) 2Q-2014 2.74 2.85 (4) Refining cost (U.S.$/barrel) 2.64 2.84 (7) 2.94 8.07 6.52 24 Refining cost (R$/barrel) 7.98 8.16 (2) 6.56 (1H-2015 x 1H-2014): Refining cost, in US$/barrel, decreased by 4% in Jan-Jun 2015 when compared to Jan-Jun 2014. Excluding foreign exchange variation effects, refining cost, in R$/barrel, increased by 24%, mainly due to higher employee compensation costs attributable to the 2014 Collective Bargaining Agreement and to a decrease in feedstock processed due to a scheduled stoppage in RLAM in the 1Q-2015. (2Q-2015 x 1Q-2015): Refining cost, in US$/barrel, decreased by 7%. Refining cost, in R$/barrel, decreased by 2% driven by the restart of operations at RLAM. (*) Not reviewed by independent auditor. 9 Reference feedstock or Installed capacity of primary processing considers the maximum sustainable feedstock processing reached at the distillation units at the end of each period, respecting the project limits of equipment and the safety, environment and product quality requirements. It is lower than the authorized capacity set by ANP (including temporary authorizations) and by environmental protection agencies. 10 Refining plants utilization factor is the feedstock processed (excluding NGL) divided by he reference feedstock. 11 Feedstock processed (excluding NGL) – Brazil is the volume of crude oil processed in the Company´s refineries and is factored into the calculation of the Refining Plants Utilization Factor. 12 Feedstock processed – Brazil includes crude oil and NGL processing. 8 FINANCIAL AND OPERATING HIGHLIGHTS GAS & POWER Jan-Jun 2015 x 2014 (%) Net Income 2Q-2015 1Q-2015 2Q15 X 1Q15 (%) 2Q-2014 1,125 1,217 (8) 90 1,035 (91) 702 (1H-2015 x 1H-2014): Net income was lower in Jan-Jun/2015 when compared to Jan-Jun/2014, due to: i) a decrease in electricity sales margins due to a 42% decrease in electricity spot prices; ii) an impairment loss recognized in a Nitrogen Fertilizers Plant ( Unidade de Fertilizantes Nitrogenados – UFN V ); iii) the recognition of tax expense related to deferred VAT on natural gas purchases (R$ 516 million); iv) a reversal of VAT credits from natural gas transportation activities in the State of Amazonas (R$ 355 million); and v) a gain on disposal of the Company’s interest in Brasil PCH S/A in 2014 (R$ 646 million), which was not recurrent in 2015. Those factors were partially offset by: i) an increase in natural gas sales margins driven by higher natural gas sales prices and lower LNG and natural gas import costs; ii) an increase in natural gas sales volumes; and iii) reversal of an allowance for impairment of receivables from companies in the northern Brazil isolated electricity system. (2Q-2015 x 1Q-2015): Net income decreased in Jan-Jun/2015 compared to Jan-Jun/2014 due to: i) impairment losses recognized in a Nitrogen Fertilizers Plant ( Unidade de Fertilizantes Nitrogenados – UFN V ) due to its removal from the 2015-2019 Business and Management Plan investment portfolio (R$ 585 million); ii) a reversal of VAT credits from natural gas transportation activities (R$ 355 million); and iii) reversal of an allowance for impairment of receivables from companies in the northern Brazil isolated electricity system in the 1Q-2015. These effects were partially offset by an increase in gross profit resulting from higher electricity sales margins. For comparative purposes, the recognition of tax expense related to deferred VAT on natural gas purchases (R$ 516 million) was reclassified from the Corporate Segment to Gas & Power. Jan-Jun 2015 x 2014 (%) Physical and Financial Indicators (*) 2Q-2015 1Q-2015 2Q15 X 1Q15 (%) 2Q-2014 907 1,204 (25) Electricity sales (Free contracting market - ACL) 13 - average MW 902 911 (1) 1,157 3,263 2,193 49 Electricity sales (Regulated contracting market - ACR) 14 - average MW 3,263 3,263 − 2,453 5,048 4,405 15 Generation of electricity - average MW 4,987 5,110 (2) 4,690 378 650 (42) Electricity price in the spot market - Differences settlement price (PLD) - R$/MWh 15 369 387 (5) 649 122 135 (10) Imports of LNG (Mbbl/d) 132 113 17 150 204 205 − Imports of natural gas (Mbbl/d) 201 208 (3) 205 (1H-2015 x 1H-2014): Electricity sales volumes to the Brazilian free contracting market ( Ambiente de Contratação Livre – ACL ) were 25% lower, resulting from the transfer of a portion of our available capacity (1,049 average MW) to the Brazilian regulated market ( Ambiente de Contratação Regulada – ACR ). Electricity generation was 15% higher due to an increase in the domestic demand for thermal power (coordinated and controlled by the Brazilian Electric System National Operator – Operador Nacional do Sistema ONS ) and to an increase in the installed capacity of the Petrobras’s Thermal Power Plants Complex (due to the execution of a lease agreement for UTE Cuiabá thermal power plant and to the closure of the cycle of UTE Baixada Fluminense in January 2015). Electricity prices decreased by 42% in the spot market resulting from changes in the spot market price regulation established by the Brazilian Electricity Agency ( Agência Nacional de Energia Elétrica – ANEEL ), which reduced the maximum spot price after December 27, 2014. LNG imports decreased by 10% due to a higher domestic natural gas supply attributable to a 15% increase in domestic natural gas production. (2Q-2015 x 1Q-2015): Electricity generation decresased by 2% resulting from a decrease in the domestic demand for thermal power, mainly driven by an increase in the level of water reservoirs in hydroelectric power plants in the the Northern and Southern Regions of Brazil. Electricity prices were 5% lower in the spot market due to an increase in rainfall levels in the period, mainly in the Northern and Southern Regions of Brazil. LNG imports were 17% higher resulting from a lower domestic natural gas supply and a 3% decrease in Bolivian natural gas imports. (*) Não revisado pelo auditor independente. 13 ACL – Ambiente de Contratação Livre (Free contracting market). 14 ACR - Ambiente de Contratação Regulada ( Regulated contracting market). 15 Weekly weighed prices per output level (light, medium and heavy), number of hours and submarket capacity. 9 FINANCIAL AND OPERATING HIGHLIGHTS DISTRIBUTION Jan-Jun 2015 x 2014 (%) Net Income 2Q-2015 1Q-2015 2Q15 X 1Q15 (%) 2Q-2014 739 956 (23) 184 555 (67) 472 (1H-2015 x 1H-2014): Net income decreased in Jan-Jun/2015 when compared to Jan-Jun/2014 due to lower average trade margins (6.9%) and to a decrease in domestic demand for ethanol and gasoline. (2Q-2015 x 1Q-2015): Net income was lower in the 2Q-2015 when compared to the 1Q-2015 due to a decrease in average trade margins (7.2%) and to a decrease in sales volumes (3.2%). Jan-Jun 2015 x 2014 (%) Market Share (*)16 2Q-2015 1Q-2015 2Q15 X 1Q15 (%) 2Q-2014 36.1% 36.9% (1) 35.5% 36.7% (1) 36.8% (1H-2015 x 1H-2014): Market share decreased mainly due to the expansion of the hydrated ethanol market (a 38% increase) in which Petrobras Distribuidora (BR) has a lower market share and also due to an increase in gasoline imports made by competitors in the 1H-2015. (2Q-2015 x 1Q-2015): Market share was lower mainly resulting from a decrease in the domestic demand for thermal power and to the seasonality of sales made by our Distribution segment in the 2Q-2015. *Not reviewed by independent auditor. 16 Beginning in 2015, our market share excludes sales made to wholesalers. Market share for prior periods was revised pursuant to the changes made ​​ by the Brazilian National Petroleum, Natural Gas and Biofuels Agency (ANP) and by the Brazilian Wholesalers and Fuel Traders Syndicate ( Sindicom ). Prior periods are presented based on the new methodology . 10 FINANCIAL AND OPERATING HIGHLIGHTS INTERNATIONAL As a result of the creation of the position of Chief Governance, Risk and Compliance Officer, which replaced the position of Chief International Officer in March, 2015, the Company has approved adjustments to the structure of other business segments to allocate its international activities to those other segments. Considering the necessary steps to integrate the management of those activities, the Company is still presenting the results of international activities separately. Jan-Jun 2015 x 2014 (%) Net Income 2Q-2015 1Q-2015 2Q15 X 1Q15 (%) 2Q-2014 919 1,146 (20) 816 103 692 393 (1H-2015 x 1H-2014): Net income was lower in the 1H-2015 when compared to the 1H-2014 due to a decrease in international crude oil prices, which reduced both the gross margin and the earnings from the Company’s equity-accounted joint-venture in Africa. The decrease in E&P crude oil sales volumes attributable to the disposal of onshore assets in Colombia and of the Company’s investment in Petrobras Energia Peru S/A in 2014 also affected net income. These effects were partially offset by a gain on the disposal of fields in the Austral Basin in Argentina in 2015. (2Q-2015 x 1Q-2015): Net income was higher mainly due to an increase in oil product sales prices by our U.S. refineries, to higher crude oil sales volumes by our U.S. E&P segment and to tax credits recognized by our Dutch subsidiaries as deferred income taxes in the 2Q-2015. Jan-Jun 2015 x 2014 (%) Exploration & Production-International (Mbbl/d) 17 (*) 2Q-2015 1Q-2015 2Q15 X 1Q15 (%) 2Q-2014 Consolidated international production 70 89 (21) Crude oil and NGLs 71 69 3 91 88 93 (5) Natural gas 89 87 2 95 158 182 (13) Total consolidated international production 160 156 3 186 31 31 − Non-consolidated international production 31 31 − 31 (11) Total international production 2 (1H-2015 x 1H-2014): Consolidated international crude oil and NGL production decreased by 21%, due to the disposal of onshore areas in Peru in November 2014, in Colombia in April 2014 and in the Austral Basin in Argentina in March 2015. These effects were partially offset by an increase in production due to the start-up of Saint Malo fields in December 2014 and Lucius in January 2015 in the United States. Natural gas production decreased by 5% mainly due to the disposal of onshore assets in Peru and of the Company’s investment in the Austral Basin in Argentina. These effects were partially offset by the production start-up of Hadrian South field in the United States in the end of March 2015. (2Q-2015 x 1Q-2015): Consolidated international crude oil and NGL production increased by 3%, mainly in the United States, due to the ramp-up production of Saint Malo and Lucius fields, partially offset by the disposal of the Company’s investment in the Austral Basin in Argentina in March 2015. Natural gas production increased by 2% mainly in the United States, due to the production start-up of Hadrian South field at the end of March 2015, partially offset by the disposal of assets in the Austral Basin in Argentina. Jan-Jun 2015 x 2014 (%) International Sales price 2Q-2015 1Q-2015 2Q15 X 1Q15 (%) 2Q-2014 59.51 86.10 (31) . Crude oil (U.S. dollars/bbl) 60.52 58.40 4 87.91 22.53 21.74 4 . Natural gas (U.S. dollars/bbl) 22.66 22.40 1 20.36 (*) Not reviewed by independent auditor. 17 Some of the countries that comprise the international production are operating under the production-sharing model, with the production taxes charged in crude oil barrels. 11 FINANCIAL AND OPERATING HIGHLIGHTS Jan-Jun 2015 x 2014 (%) Lifting Cost - International (U.S.$/barrel) 18 (*) 2Q-2015 1Q-2015 2Q15 X 1Q15 (%) 2Q-2014 8.00 8.40 (5) 7.16 8.86 (19) 8.93 ( 1H-2015 x 1H-2014 ): International lifting cost was 5% lower, mainly in the United States, due to the production start-up of Saint Malo, Lucius and Hadrian South fields that have lower-than-average lifting costs, and due to the disposal of onshore assets in Peru and Colombia, which had higher-than-average lifting costs. (2Q-2015 x 1Q-2015): International lifting cost decreased by 19%, mainly in Argentina, due to the disposal of assets in the Austral Basin at the end of March 2015, and in the United States, due to an increase in crude oil production in Saint Malo, Lucius and Hadrian South fields. Jan-Jun 2015 x 2014 (%) Refining Operations - International (Mbbl/d) (*) 2Q-2015 1Q-2015 2Q15 X 1Q15 (%) 2Q-2014 131 172 (24) Total feedstock processed 19 135 127 6 178 147 184 (20) Output of oil products 140 155 (10) 193 230 230 − Reference feedstock 20 230 230 − 230 55 72 (17) Refining plants utilization factor (%) 21 56 54 2 75 (1H-2015 x 1H-2014): International total feedstock processed was 24% lower due to a decrease in oil product production and lower capacity utilization, mainly in the United States, due to a maintenance scheduled stoppage in the Pasadena Refinery distillation unit from the beginning of March 2015 to mid-April 2015, and in Japan due to the interruption of feedstock processing at the Okinawa Refinery since April 2015. (2Q-2015 x 1Q-2015): Feedstock processed was 6% higher due to a scheduled stoppage in the Pasadena Refinery in the United States in March 2015. This effect was partially offset by the interruption of feedstock processing at the Okinawa Refinery in Japan since April 2015. Jan-Jun 2015 x 2014 (%) Refining Cost - International (U.S.$/barrel) (*) 2Q-2015 1Q-2015 2Q15 X 1Q15 (%) 2Q-2014 4.00 3.71 8 4.08 3.90 5 3.76 ( 1H-2015 x 1H-2014 ): International refining cost per unit was 8% higher, mainly due to higher employee compensation costs in Argentina. (2Q-2015 x 1Q-2015): International refining cost per unit increased by 5%, mainly due to the interruption of feedstock processing at the Okinawa Refinery in Japan in the 2Q-2015, with had lower-than-average costs per unit. BIOFUEL Jan-Jun 2015 x 2014 (%) Net Income 2Q-2015 1Q-2015 2Q15 X 1Q15 (%) 2Q-2014 (353) (141) (150) (304) (49) (520) (66) (1H-2015 x 1H-2014): Biofuel losses were higher due to impairment losses attributable to changes in the Company’s 2015-2019 Business and Management Plan. Losses in ethanol trading due to a decrease in selling prices also increased biofuel losses. (2Q-2015 x 1Q-2015): Biofuel losses were higher due to impairment losses attributable to changes in the Company’s 2015-2019 Business and Management Plan. These effects were partially offset by a higher share of earnings in biodiesel investees due to an increase in the average biodiesel sales prices. (*)Not reviewed by independent auditor. 18 Indicator of crude oil and natural gas lifting cost. 19 Total feedstock processed is the crude oil processed abroad at the atmospheric distillation plants, plus the intermediate products acquired from third parties and used as feedstock in other refining units. 20 Reference feedstock is the maximum sustainable crude oil feedstock reached at distillation plants. 21 Refining Plant Utilization Factor is the crude oil processed at the distillation unit divided by the reference feedstock. 12 FINANCIAL AND OPERATING HIGHLIGHTS Sales Volumes – (Mbbl/d) (*) Jan-Jun 2015 x 2014 (%) 2Q-2015 1Q-2015 2Q15 X 1Q15 (%) 2Q-2014 915 973 (6) Diesel 923 907 2 999 555 610 (9) Gasoline 537 573 (6) 619 111 112 (1) Fuel oil 103 119 (13) 114 146 170 (14) Naphtha 168 124 35 162 229 230 − LPG 22 236 223 6 237 110 109 1 Jet fuel 23 107 113 (5) 108 173 203 (15) Others 176 171 3 204 2,239 2,407 (7) Total oil products 2,250 2,230 1 2,443 117 92 27 Ethanol, nitrogen fertilizers, renewables and other products 119 115 3 88 448 439 2 Natural gas 448 448 − 451 2,804 2,938 (5) Total domestic market 2,817 2,793 1 2,982 497 339 47 Exports 594 397 50 309 505 579 (13) International sales 493 518 (5) 598 1,002 918 9 Total international market 1,087 915 19 907 (1) Total 5 (1H-2015 x 1H-2014): Our domestic sales volumes decreased by 5%, primarily due to: · Diesel (a 6% decrease): i) lower consumption by infrastructure construction projects in Brazil; and ii) a higher percentage of mandatory biodiesel content requirement in diesel (diesel/biodiesel mix). These effects were partially offset by: i) an increase in the Brazilian diesel-moved light vehicle fleet (vans, pick-ups and SUVs); and ii) higher thermoelectric consumption by thermoelectric plants of the Brazilian Integrated Electricity System; · Gasoline (a 9 % decrease): i) an increase in the anhydrous ethanol content requirement for Type C gasoline (from 25% to 27%); ii) a decrease in the automotive gasoline-moved fleet; and iii) higher share of gasoline sales from other market players; · Naphtha (a 14 % decrease): due to lower demand by domestic customers, mainly Braskem; and · Natural gas (a 2% increase): due to a higher demand in the non-thermal sector. (2Q-2015 x 1Q-2015): Our domestic sales volumes increased by 1% when compared to the 1Q-2015 , primarily due to: · Diesel (a 2 % increase): due to seasonal demand, resulting from lower industrial and agricultural activity in the beginning of the year; · Gasoline (a 6 % decrease): i) higher hydrated ethanol demand, mainly as a result of its higher competitiveness; and ii) an increase in the anhydrous ethanol content requirement for Type C gasoline (from 25% to 27%); · Fuel oil (a 13% decrease): lower sales to thermoelectric plants in several Brazilian states; · Naphtha (a 35 % increase): due to the negative impact in the 1Q-2015 of: i) a stoppage at the U-32 unit of RLAM refinery; and ii) lower sales to Braskem; and · LPG (a 6 % increase): due to a decrease in average temperatures and higher economic activity. (*)Not reviewed by independent auditor. 22 LPG – Liquified crude oil gas. 23 Jet fuel. FINANCIAL AND OPERATING HIGHLIGHTS LIQUIDITY AND CAPITAL RESOURCES Consolidated Statement of Cash Flows Data – Summary 24 R$ million Jan-Jun 2Q-2015 1Q-2015 2Q-2014 46,257 Adjusted cash and cash equivalents at the beginning of period 25 78,478 (24,707) (9,085) Government bonds and time deposits at the beginning of period (33,732) (24,707) (10,011) Cash and cash equivalents at the beginning of period 24 39,317 23,714 Net cash provided by (used in) operating activities 22,890 16,427 14,299 (16,078) (37,117) Net cash provided by (used in) investing activities 5,253 (21,331) (16,924) (34,833) (39,477) Capital expenditures and investments in operating segments (17,153) (17,680) (19,141) 612 1,054 Proceeds from disposal of assets (divestment) 96 516 185 18,143 1,306 Investments in marketable securities 22,310 (4,167) 2,032 () Net cash flow 8,581 46,295 Net financings 18,887 (10,306) 2,294 37,472 64,026 Proceeds from long-term financing 33,737 3,735 10,119 (28,891) (17,731) Repayments (14,850) (14,041) (7,825) − (8,731) Dividends paid to shareholders − − (8,731) 505 1 Acquisition of non-controlling interest 109 396 110 4,602 (3,194) Effect of exchange rate changes on cash and cash equivalents (423) 5,025 (1,375) Cash and cash equivalents at the end of period 24 10,470 8,223 Government bonds and time deposits at the end of period 10,470 33,732 8,223 Adjusted cash and cash equivalents at the end of period 25 As of June 30, 2015, the balance of cash and cash equivalents increased by 83% when compared to the balance as of December 31, 2014 and the balance of adjusted cash and cash equivalents 25 increased by 33%. Our principal uses of funds in the 1H-2015 were for capital expenditures and repayment of long-term financing. We met these requirements with cash provided by operating activities of R$ 39,317 million and with proceeds from long-term financing of R$ 37,472 million. The balance of adjusted cash and cash equivalents was positively impacted in 2015 by foreign exchange rate variation applied on our foreign financial investments. Net cash provided by operating activities increased by 66% in Jan-Jun/2015 when compared to Jan-Jun/2014, mainly due to higher gross profit before depreciation (R$ 12,702 million), mainly due to higher diesel and gasoline prices, increased crude oil export volumes, lower production taxes and decreased crude oil and oil product imports costs (attributable to a decrease in Brent prices and in international oil product prices), along with a lower share of crude oil imports on feedstock processing and a lower share of oil product imports in the oil product sales mix, resulting mainly from a decrease in the economic activity in Brazil (which reduced sales volumes). Capital expenditures and investments in operating segments were 12% lower in Jan-Jun/2015 compared to Jan-Jun/2014, mainly due to a 60% decrease in capital expenditures in our Refining, Transportation and Marketing (RTM) segment. The R$ 18,143 million received in marketable securities relate to proceeds from the maturity of financial investments with maturities longer than three months, most of which were invested in other financial investments, with maturities of less than three months (classified as cash and cash equivalents). Free cash flow was positive in Jan-Jun 2015 (R$ 23.239 million) compared to a negative free cash flow of R$ 13,403 million in the 1H-2014. The Company raised long-term financing of R$ 33,737 million in the 2Q-2015, mainly through a US$ 5 billion funding agreement with the Chinese Development Bank (CDB), US$ 2 billion raised through the issuance of Global Notes maturing in 2115, and also through bilateral credit agreements with Brazilian banks. The average maturity of outstanding debt was 7.42 years as of June 30, 2015. Repayments of interest and principal were R$ 28,891 million in Jan-Jun/2015, 63% higher than in Jan-Jun/2014 and 6% higher in the 2Q-2015 compared to the 1Q-2015. The 2015-2019 Business and Management Plan ( Plano de Negócios e Gestão ) projects deleverage targets of 35% net debt to net debt plus shareholders’ equity ratio and a decrease on net debt to Adjusted EBITDA ratio to 2.5 times by 2020, and also projects raising US$ 57.7 billion through divesting efforts, businesses restructurings and demobilization of assets betweeen 2015 and 2018. 24 For more details, see the Consolidated Statement of Cash Flows Data on page 19 . 25 Our adjusted cash and cash equivalents include government bonds and time deposits from highly rated financial institutions abroad with maturities of more than 3 months from the date of acquisition, considering the expected realization of those financial investments in the short-term. This measure is not defined under the International Financial Reporting Standards – IFRS and should not be considered in isolation or as a substitute for cash and cash equivalents computed in accordance with IFRS. It may not be comparable to adjusted cash and cash equivalents of other companies, however management believes that it is an appropriate supplemental measure that helps investors assess our liquidity and supports leverage management. 14 FINANCIAL AND OPERATING HIGHLIGHTS Capital expenditures and investments R$ million Jan-Jun % % Δ% Exploration & Production 28,206 78 26,926 65 5 Refining, Transportation and Marketing 3,747 10 9,486 23 (60) Gas & Power 1,399 4 2,590 6 (46) International 2,048 6 1,472 4 39 Exploration & Production 1,692 83 1,265 86 34 Refining, Transportation and Marketing 283 14 173 12 64 Gas & Power 36 2 6 − 500 Distribution 34 2 22 1 55 Other 3 − 6 − (50) Distribution 342 1 429 1 (20) Biofuel 39 − 19 − 105 Corporate 393 1 577 1 (32) Total capital expenditures and investments Pursuant to the Company’s strategic objectives, it operates through joint ventures in Brazil and abroad, as a concessionaire of oil and gas exploration, development and production rights. The Company invested a total of R$ 36,174 million in the 1H-2015, primarily aiming at increasing crude oil and natural gas production. 15 FINANCIAL AND OPERATING HIGHLIGHTS Consolidated debt R$ million Δ% Current debt 26 44,655 31,565 41 Non-current debt 27 370,894 319,470 16 Total 415,549 351,035 18 Cash and cash equivalents 81,166 44,239 83 Government securities and time deposits (maturity of more than 3 months) 10,470 24,707 (58) Adjusted cash and cash equivalents 91,636 68,946 33 Net debt 28 323,913 282,089 15 Net debt/(net debt+shareholders' equity) 51% 48% 3 Total net liabilities 29 767,663 724,429 6 Capital structure (Net third parties capital / total net liabilities) 60% 57% 3 Net debt/LTM Adjusted EBITDA ratio 30 4.64 4.77 (3) U.S.$ million Δ% Current debt 26 14,393 11,884 21 Non-current debt 27 119,543 120,274 (1) Total 133,936 132,158 1 Net debt 28 104,400 106,201 (2) Average maturity of outstanding debt (years) 7.42 6.10 1.32 R$ million Δ% Summarized information on financing By rate Floating rate debt 212,805 173,977 22 Fixed rate debt 202,531 176,868 15 Total 18 By currency Reais 70,947 62,223 14 US Dollars 305,956 252,787 21 Euro 27,183 25,820 5 Other currencies 11,250 10,015 12 Total 18 By maturity 2015 22,636 31,523 (28) 2016 37,833 33,397 13 2017 36,371 31,742 15 2018 54,454 47,254 15 2019 75,655 64,252 18 2020 and thereafter 188,387 142,677 32 Total 18 Consolidated net debt in Reais increased by 15% when compared to December 31, 2014 as a result of the 16.8% impact from the depreciation of the Real against the U.S. dollar. 26
